       Case: 1:19-cr-00510-BYP Doc #: 1-1 Filed: 08/02/19 1 of 3. PageID #: 2


                                                                                       0--'*
                 IN THE UNITED STATES DISTRICT COURT FOR THE

                              NORTHERN DISTRICT OF OHIO



I, Kristofer White, hereinafter “Affiant,” being first duly sworn, hereby depose and state as

follows:

            FACTS AND CIRCUMSTANCES REGARDING PROBABLE CAUSE

       1.      I am an employee of the United States Department of Justice (DOJ), Drug

Enforcement Administration (DEA), within the meaning of Section 878(a) of Title 21, United

States Code, that is an officer who is empowered by law to conduct investigations, make arrests,

execute search warrants, and seize property in connection with violations of Title 18, United States

Code and Title 21, United States Code. Affiant is currently a Special Agent (SA) for the DEA, and

has been employed with the DEA since March 2010. Affiant had been assigned to the Chicago

Field Division, Cartagena Colombia Resident Office, and most recently has been assigned to

Cleveland Resident Office in Cleveland, Ohio, since December 2017.

       2.      Your Affiant submits this affidavit in support of a criminal complaint charging

Gavin S. SMITH with, on or about August 01, 2019, in the Northern District of Ohio, Eastern

Division, knowingly possessing with intent to distribute controlled substances, in violation of Title

21 U.S.C. §§ 841(a)(1) and (b)(1)(C) and as a Felon in Possession of a Firearm and Ammunition

in violation of 18 U.S.C. § 922(g).

       3.      Since June of 2019, members of the Cleveland District Office (CDO) and members

of the Elyria Police Department have been investigating the drug trafficking activities of SMITH.

During the investigation investigators utilized reliable Confidential Sources (CS), and were able




                                                 1
       Case: 1:19-cr-00510-BYP Doc #: 1-1 Filed: 08/02/19 2 of 3. PageID #: 3



to make controlled purchases from SMITH with funds provided by law enforcement.

       4.      On July 30, 2019, Detective Walker of the Elyria Police Department sought and

was granted a State of Ohio Search Warrant for the address of 1958 Oberlin Ave, Lorain, Ohio.

The warrant was reviewed and approved by Judge Mark Betelski of the Lorain County Court of

Common Pleas.

       5.      On August 01, 2019, at approximately 10:30 a.m., members of the Elyria Police

Department Narcotics Unit, Lorain Police Department Narcotics Unit, and the Special Weapons

and Tactic Division (SWAT) executed the search warrant at 1958 Oberlin Ave, Lorain, Ohio.

       6.      During the search of the residence, investigators located SMITH, who was found

to be in possession of 564 pills, approximately 6.7 grams of methamphetamine, and one .25 caliber

Beretta semi-automatic pistol, bearing serial number DAA355195. Your Affiant and other law

enforcement personnel believe that some of the 564 pills are Oxycodone, a Schedule II controlled

substance. However, based on our training, knowledge, and experience, and our familiarity with

the ongoing investigation into Gavin S. Smith, your Affiant and other law enforcement agents

believe that a portion of the pills may also be counterfeit Oxycodone pills, which actually contain

pressed fentanyl, a Schedule II controlled substance, or other synthetic opioids.

       7.      An inquiry within the law enforcement data base showed that SMITH was on

Federal pre-trial supervision from the Eastern District of Michigan. The inquiry also indicated that

SMITH has a criminal history with trafficking in drugs and other weapons offenses.

       8.      Specifically, your Affiant learned that Smith was convicted in 2009 of Assault with

Intent for Great Bodily Harm and was sentenced to six-to-ten years’ incarceration. Your Affiant

is aware that this is a felony conviction punishable by more than one year in prison. Therefore,




                                                 2
Case: 1:19-cr-00510-BYP Doc #: 1-1 Filed: 08/02/19 3 of 3. PageID #: 4
